 

Case 1:21-cv-00555-GBD Document 23 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a a a x
RAINFOREST HOLDINGS, LLC, :
Plaintiff, :
-against- :
: ORDER
RAINFOREST, INC., et al., :
: 21 Civ. 555 (GBD)
Defendants. :
weer =- ewe eee ewe ee eee ww ee ee ee ee x

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on April 21, 2021 at 9:30 a.m. is hereby

cancelled.

Dated: April 16, 2021
New York, New York

SO ORDERED.

APR 19 2001 Sa 2-Donells

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
